Citation Nr: 0328312	
Decision Date: 10/21/03    Archive Date: 10/28/03	

DOCKET NO.  02-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1971 to September 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
VARO in Indianapolis, Indiana.  


REMAND

During the pendency of this matter, significant legislation 
was enacted pertaining to VA's obligation to notify and 
assist claimants for benefits.  See the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. Law No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2002), and eliminating the 
well-grounded claim requirement; expanding the duty of VA to 
notify the appellant and his representative of requisite 
evidence; and enhancing the duty to assist a claimant in 
developing information and evidence necessary to substantiate 
a claim.  See generally VCAA; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In part, the VCAA specifically provides that VA is 
required to make reasonable efforts to obtain relevant 
Governmental and private records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  The VCAA 
further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

The record reflects that the veteran has not been advised of 
the provisions of the VCAA; what evidence would substantiate 
his claim; or advised as to the specific responsibility for 
obtaining such substantiating evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

At his March 2003 video conference hearing with the 
undersigned in March 2003, the veteran indicated that the 
first time he was ever told he had some hearing loss was 
after a training exercise at Camp Pendleton, California, 
about six months to a year after he had been in service.  The 
service medical records which are in the claims folder do not 
contain a report of any outpatient visit for evaluation or 
treatment of any hearing difficulties the veteran might have 
experienced following any training exercise (transcript, 
pages 4-5).  Later the veteran testified that the doctors had 
indicated that his current hearing loss and tinnitus were 
likely related to his noise exposure during service 
(transcript page 7).  When asked whether he was seeing 
private doctors or VA, he initially indicated he "haven't 
actually seen any."  However, he then went on to say that he 
"just had several hearing tests, and they all told me that it 
was steadily getting worse."  When asked whether these were 
private doctors, he indicated they were (transcript page 9).  
No attempt has been made to obtain records from any of these 
physicians.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO will advise the veteran and 
through his representative of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA.  The veteran should report all VA 
and non-VA treatment he has received in 
the years since service discharge for 
hearing loss and tinnitus.  He should be 
provided with the necessary 
authorizations for release of any 
treatment records from any indicated 
private physicians.  The RO should then 
obtain the records and associate them 
with the claims folder.  

2.  The RO should afford the veteran an 
audiologic examination, to be conducted 
by a qualified physician, to determine 
the nature and etiology of any hearing 
loss that might be present.  The claims 
folder, and a copy of this REMAND, must 
be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must review any report generated 
as a result of the REMAND.  In its 
notification letter, the RO will advise 
the veteran of the consequences of 
failing to report for an examination 
without good cause and will document this 
advisement for record in the claims 
folder.  The examiner should indicate 
whether it is as likely as not that any 
current hearing loss is attributable to 
the veteran's active service, whether by 
direct incurrence or by aggravation.  An 
opinion should also be expressed as to 
whether the examiner believes it is as 
likely as not that any tinnitus, if 
present, is attributable to the veteran's 
experiences while on active service.  The 
complete rationale for any opinion 
expressed should be provided.  

3.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity for response 
before the record is returned to the 
Board for further review.  

Then, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




